Citation Nr: 1325206	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  94-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left eye disability. 

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a genitourinary disability, including hematuria, prostatitis, kidney stones and cysts.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for a circulatory disorder to include peripheral vascular disease, hardening of the arteries, and a calcified aorta.

10.  Entitlement to service connection for a skin disorder.

11.  Entitlement to service connection for lupus.

12.  Entitlement to service connection for diabetes mellitus.  

13.  Entitlement to service connection for Reynaud's disease.  

14.  Entitlement to service connection for a cardiovascular disease, to include a rhythm disorder.

15.  Entitlement to service connection for a kidney disorder.  

16.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left testicular hydrocele.

17.  Entitlement to service connection for colon polyps.

18.  Entitlement to service connection for a dental condition to include atrophy of the alveolar ridge.

19.  Entitlement to an effective date for a grant of service connection for gastroesophageal reflux disease with a hiatal hernia. 

20.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:  Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to February 1969, and was a member of the reserve from February 1969 to November 1992, to include numerous periods of active duty for training and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) regional offices (RO's) in Los Angeles and San Diego, California, and Cleveland, Ohio, with the initial rating decision occurring in October 1992.  

In March 2002, the Board, in pertinent part, denied claims listed as numbers one through eight on the title page.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in August 2005, the Court vacated the Board's entire March 2002 decision (including certain grants of service connection), and remanded the claims to the Board for readjudication.  In February 2010, the Board remanded the issues listed on the title page, and again granted service connection for certain disorders that had previously granted by the Board in March 2002. 

In May 2009, the San Diego RO deferred consideration of the claim of entitlement to an earlier effective date for gastroesophageal reflux disease finding the issue "inextricably intertwined."  In June 2011, the San Diego RO denied issues nine through eighteen, and issue number twenty.  

In April 2013, the Veteran was scheduled for a video conference hearing before the undersigned, however, he failed to report for that hearing.

The issues listed on the title page are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC for further development as outlined below.


REMAND

As noted, the appellant was scheduled to appear before the undersigned at an April 2013 video conference hearing.  Notice of the place and time of that hearing was sent to the Veteran in February 2013.  Unfortunately, VA sent the letter to the wrong address despite having received prior notice from the Veteran that he had moved from California to Arizona.  In light of that fact the Veteran was denied due process.

Hence, this case is REMANDED for the following action:

After first transferring the case to the Regional Office which exercises jurisdiction over Arizona, the latter RO must schedule the appellant for a video conference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

